United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Omaha, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1768
Issued: February 27, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 26, 2011 appellant filed a timely appeal of a February 3, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying her occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant developed carpal tunnel syndrome (CTS) due to repetitive
employment-related activities.
FACTUAL HISTORY
On January 18, 2009 appellant, a 66-year-old mail processing clerk, filed an occupational
disease claim alleging that she developed bilateral CTS as a result of her repetitive employment

1

5 U.S.C. § 8101 et seq.

activities. She stated that her pain began in 2007 and she was diagnosed with bilateral CTS in
2008.
In a January 18, 2009 statement, appellant noted that she had used her hands, wrists and
arms extensively in every position she held at the employing establishment since 1980. Her
repetitive duties included keyboarding, casing mail, sweeping boxes, operating a flat sorter
machine and scanning.
In a letter dated January 19, 2009, supervisor Derrick Moore stated that appellant worked
as an express mail relief clerk eight hours per day, five days a week. Appellant’s duties included
keyboarding, preparing mail for dispatch and scanning mail.
Appellant was treated by Dr. Jeffrey J. Tiedeman, a Board-certified orthopedic surgeon.
In a January 29, 2008 disability slip, Dr. Tiedeman stated that she was under his care for bilateral
CTS and that she could return to work with no restrictions on that date.
In a letter dated February 4, 2009, OWCP informed appellant that the evidence submitted
was insufficient to establish her claim. It advised her to submit details regarding the employment
duties she believed caused or contributed to her claimed condition, as well as a comprehensive
medical report from a treating physician, which contained symptoms, a diagnosis and an opinion
with an explanation as to the cause of her diagnosed condition.
Appellant submitted a January 29, 2008 report from Dr. Tiedeman, who stated that he
had treated her in the past for a partial amputation of her left small finger. She developed
increasing bilateral hand pain and numbness over the previous few months. On examination,
appellant had positive provocative maneuvers for CTS bilaterally, including a median nerve
compression test and Phalen’s test. Digital motion was full and there was no catching or
triggering about her digits. Appellants had good tone of thenar musculature. There was no
swelling. Dr. Tiedeman diagnosed bilateral CTS.
Appellant submitted an October 1, 2007 job description for a relief express clerk. The
duties included: simple grasping up to eight hours per day; pushing and pulling up to 1500
pounds for 100 feet; and carrying and lifting up to 70 pounds intermittently.
In a January 20, 2009 report, Dr. Tiedeman noted appellant’s complaints of persistent
problems with pain and numbness in her hands. He stated that she provided a written description
of her job duties, which she believed contributed to the development of her symptoms.
Examination revealed positive provocative maneuvers for CTS bilaterally; full digital motion; no
distinct atrophy; thenar musculature or swelling about appellant’s hands; and no catching or
triggering. Dr. Tiedeman diagnosed bilateral CTS, based upon examination and her longstanding symptoms. He recommended electrodiagnostic testing to clarify her diagnosis.
The record contains a January 27, 2009 report of an electromyogram (EMG)/nerve
conduction study (NCS) test signed by Dr. Len Weber, a Board-certified neurologist. Testing
revealed moderate to severe bilateral median neuropathies across the carpal tunnels bilaterally,
right worse than left.

2

In a February 5, 2009 report, Dr. Tiedeman noted appellant’s continued complaints of
intermittent pain and numbness in her hands. Examination revealed positive provocative
maneuvers for CTS, full digital motion and no distinct atrophy of the thenar musculature.
Dr. Tiedeman reviewed Dr. Weber’s January 27, 2009 EMG/NCS report, which reflected
bilateral median nerve injuries within the carpal tunnels, moderate to severe in degree, worse on
the right than left. Noting that appellant’s symptoms were long-standing, he diagnosed bilateral
CTS and recommended surgery to prevent progressive neurologic deficit.
In a February 11, 2009 attending physician’s report, Dr. Tiedeman indicated that
appellant was scheduled for carpal tunnel release surgery on February 26, 2009. He stated that
“repetitive use could aggravate [her] condition.”
By decision dated March 25, 2009, OWCP denied appellant’s claim on the grounds that
she had not established a causal relationship between the diagnosed condition and established
work-related events.
On April 22, 2009 appellant requested a review of the written record.
In an April 21, 2009 report, Dr. Tiedeman stated that appellant was proceeding
satisfactorily following carpal tunnel release surgery. Stating that she was at maximum medical
improvement, he opined that she had a three percent permanent impairment of each hand as a
result of her diagnosis of CTS. Dr. Tiedeman stated: “As far as the etiology of her problem, I
am of the opinion that her job-related duties were a significant contributing factor to the
development of the diagnosis of [CTS] and, therefore, should be considered work related.”
In a letter dated June 25, 2010, Dr. Tiedeman stated:
“I have reviewed a description of the job tasks that [appellant] performed as part
of her specific duties. I have previously stated in the medical record on April 21,
2009 that it would be my opinion that her job-related duties were a significant
contributing to the development of her diagnosis of [CTS] and, therefore, should
be considered work related. That opinion remains unchanged.”
In a decision dated July 21, 2009, an OWCP hearing representative affirmed the
March 25, 2009 decision. He found that appellant had established that her job required repetitive
hand movements and that she had been diagnosed with CTS. Appellant’s claim was denied,
however, as the medical evidence was not sufficient to establish a causal relationship between
the employment activities and the diagnosed CTS.
On July 16, 2010 appellant requested reconsideration, asking OWCP to reconsider
Dr. Tiedeman’s June 25, 2010 report, a copy of which she resubmitted.
By decision dated February 3, 2011, OWCP denied modification of its prior decision on
the grounds that appellant had failed to provide any rationalized medical evidence explaining
how and why her established federal employment duties were competent to have caused her
diagnosed CTS.

3

LEGAL PRECEDENT
FECA provides for payment of compensation for disability or death of an employee,
resulting from personal injury sustained while in the performance of duty.2 The phrase
“sustained while in the performance of duty” is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, “arising out of and in the
course of employment.”3
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of her claim, including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period, that an injury was sustained in the performance of duty as alleged and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 An employee seeking benefits under FECA5 has the burden of establishing
the essential elements of his or her claim including the fact that the individual is an employee of
the United States within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, that an injury was sustained in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.6 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated upon a traumatic
injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
2

5 U.S.C. § 8102(a).

3

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum,
1 ECAB 1 (1947).
4

Robert Broome, 55 ECAB 339 (2004).

5

5 U.S.C. §§ 8101-8193.

6

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

Victor J. Woodhams, 41 ECAB 345 (1989).

4

one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease nor condition manifests itself during a period of employment
nor the belief that the disease nor condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.9
ANALYSIS
The medical evidence submitted by appellant is insufficient to establish that her
diagnosed medical condition was caused or aggravated by factors of her federal employment.
Therefore, she has failed to meet her burden of proof.
On January 29, 2008 Dr. Tiedeman provided minimal examination findings and
diagnosed CTS. He did not, however, provide an opinion as to the cause of appellant’s CTS
condition. Medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.10
On January 20, 2009 Dr. Tiedeman recommended an EMG to verify his diagnosis of
CTS, suggesting uncertainty as to his diagnosis. He again failed to provide a definitive opinion
as to the cause of the condition. Dr. Tiedeman stated that appellant provided a written
description of her job duties, which she believed contributed to the development of her
symptoms. He did not, however, indicate whether or not he agreed with her opinion. Therefore,
the report is of diminished probative value.
In a February 5, 2009 report, Dr. Tiedeman reviewed Dr. Weber’s January 27, 2009
EMG/NCS report, which confirmed his diagnosis of bilateral CTS and recommended surgery to
prevent progressive neurologic deficit. Absent any opinion on the causal relationship between
appellant’s repetitive job duties and the diagnosed CTS, this report is of limited probative value.
A February 11, 2009 attending physician’s report indicated that appellant was scheduled
for carpal tunnel release surgery on February 26, 2009 and that “repetitive use could aggravate
[appellant’s] condition.” To the extent that Dr. Tiedeman’s statement regarding repetitive use
constitutes an opinion on the cause of her condition, it is vague and speculative. Moreover, he
did not describe appellant’s job duties or explain the medical process through which such duties
would have been competent to cause the claimed condition. Medical conclusions unsupported
by rationale are of little probative value.11

8

Id.

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

10

Michael E. Smith, 50 ECAB 313 (1999).

11

Willa M. Frazier, 55 ECAB 379 (2004).

5

In an April 21, 2009 report, Dr. Tiedeman stated that appellant was proceeding
satisfactorily following carpal tunnel release surgery and opined that her job-related duties were
“a significant contributing factor to the development of the diagnosis of [CTS] and, therefore,
should be considered work related.” On June 25, 2010 he reiterated his opinion, noting that he
had reviewed a description of the job tasks that she performed as part of her specific duties.
Neither report, however, contains a complete factual and medical background, a description of
the specific job duties that purportedly caused the CTS condition or an explanation of how those
job duties contributed to the development of her condition. Dr. Tiedeman did not address, for
example, whether appellant’s current condition could be causally related to the prior amputation
of her left small finger. For these reasons, his reports are of limited probative value and are
insufficient to establish a causal relationship between her diagnosed condition and the
established employment activities.
The remaining medical evidence of record (including EMG/NCS reports) which does not
contain an opinion on causal relationship, is of limited probative value and insufficient to
establish appellant’s claim.
Appellant expressed her belief that her claimed condition resulted from her duties as a
clerk. However, the Board has held that the mere fact that a condition manifests itself during a
period of employment does not raise an inference that there is a causal relationship between the
two.12 Neither the fact that the condition became apparent during a period of employment, nor
the belief that the condition was caused or aggravated by employment factors or incidents, is
sufficient to establish causal relationship.13 Causal relationship must be substantiated by
reasoned medical opinion evidence, which it is appellant’s responsibility to submit. Therefore,
appellant’s belief that her condition was caused by the alleged work-related injury is not
determinative.
OWCP advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and the
physician’s opinion, with medical reasons, on the cause of her condition. Appellant failed to do
so. As there is no probative, rationalized medical evidence addressing how her claimed
condition was caused or aggravated by her employment, she has not met her burden of proof in
establishing that she sustained an occupational disease in the performance of duty causally
related to factors of employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty.
12

See Joe T. Williams, 44 ECAB 518, 521 (1993).

13

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the February 3, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 27, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

